            Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


KEVIN E. BYRNES,                               :
                                               :
                       Plaintiff,              :       Case No.: 19-761
       v.                                      :
                                               :
UNITED STATES DEPARTMENT                       :
OF JUSTICE,                                    :
(Drug Enforcement Administration)              :
950 Pennsylvania Ave., N.W.                    :
Washington, D.C. 20530                         :
                                               :
                                               :
                       Defendant.              :
                                               :
Serve: William P. Barr,                        :
       Attorney General                        :
       U.S. Department of Justice              :
       950 Pennsylvania Ave, N.W.              :
       Washington, D.C. 20530                  :
                                               :
       Jessie K. Liu,                          :
       U.S. Attorney for the District of       :
       Columbia                                :
       555 4th Street, N.W.                    :
       Washington, D.C. 20530                  :
                                               :

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and the

Privacy Act (the “Privacy Act”), 5 U.S.C. § 552a., as amended, to compel the production of

records that discuss, relate, or refer to Kevin E. Byrnes or his actions as counsel for the individuals

listed in his FOIA/Privacy Act request (the “Request”) on June 28, 2018. See Ex. “A”. Defendant

United States Department of Justice, Drug Enforcement Agency (“Defendant” or “DEA”) violated

FOIA and the Privacy Act by improperly denying Plaintiff’s Request on the basis that Plaintiff

failed to reasonably describe the records, by failing to timely address Plaintiff’s appeal, and
            Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 2 of 20



unlawfully withholding the requested information. Plaintiff asks the Court to order Defendant to

respond to the Request and to disclose all responsive documents.

                                     JURISDICTION AND VENUE

       1.       This Court has jurisdiction of this action pursuant to FOIA, 5 U.S.C. § 552(a)(4)(B)

and 5 U.S.C. § 552a(g)(5). This Court also has jurisdiction over this action as a federal question

under 28 U.S.C.A. § 1331.

       2.       The Court has the authority to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq.

       3.       Venue is proper under 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. § 552a(g)(5), and 28

U.S.C. § 1391(e).

                                                PARTIES

       4.       Plaintiff Kevin E. Byrnes was and is at all times during this Complaint a resident

of the District of Columbia.

       5.       Defendant United States Department of Justice is a federal agency with

responsibilities of enforcing the law and defending the interests of the United States according to

the law. The Drug Enforcement Administration is a component of the U.S. Department of Justice.

The U.S. Department of Justice is the properly named party since it was the Drug Enforcement

Agency that failed to respond to the Request. Defendant is headquartered at 950 Pennsylvania

Ave, N.W., Washington, D.C. 20530. Under the Privacy Act, the party to respond is the Agency

which controlled the records sought.




                                                 2
            Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 3 of 20



                                    STATUTORY FRAMEWORK

A.     FOIA

       6.       FOIA promotes open government by providing every person with a right to request

and receive federal agency records. 5 U.S.C. § 552(a)(3)(A).

       7.       FOIA’s basic purpose is for government transparency. It establishes the public’s

right to access all federal agency records unless such records may be withheld pursuant to one of

nine, narrowly construed FOIA exemptions. 5 U.S.C. § 552(b)(1)-(9).

       8.       FOIA requires requesters to “reasonably describe” the information they seek. 5

U.S.C. § 552(a)(3)(A).

       9.       The “linchpin inquiry” regarding the reasonably describe requirement is whether

the agency is able to determine precisely what records are being requested. Tereshchuk v. Bureau

of Prisons, 67 F.Supp.3d 441, 454 (D.C. Cir. 2014).

       10.      FOIA requests seeking documents that mention or reference a specific person or

topic have been held to meet FOIA’s reasonable description requirement, even if compliance might

overwhelm an agency’s response team. Shapiro v. Central Intelligence Agency, 170 F.Supp.3d

147, 155 (D.C. Cir. 2016).

       11.      The number of records requested is irrelevant to the determination of whether they

have been “reasonably described.” Yeager v. Drug Enforcement Administration, 678 F.2d 315,

326 (D.C. Cir. 1982).

       12.      FOIA places no restrictions on the quantity of records that may be sought.

Tereshchuk, 67 F.Supp.3d at 455. Rather, FOIA explicitly contemplates unusually large requests,

affording reviewing agencies additional time “to search for ... a voluminous amount of separate

and distinct records which are demanded in a single request.” 5 U.S.C. § 552(a)(6)(B)(iii)(II).



                                                3
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 4 of 20



       13.      FOIA allows the time limits prescribed for responding to requests to be extended

for “exceptional circumstances,” however, such “exceptional circumstances” generally do not

include a delay that results from a predictable agency workload of requests. 5 U.S.C. §

552(a)(6)(C). Thus, FOIA anticipates that requests for records may be so voluminous as to require

an agency to carry an unusual workload.

       14.      Courts may deny a search as unduly burdensome but demand that the agency

provide a detailed explanation regarding the time and expense of a proposed search in order to

assess its reasonableness. Wolf v. CIA, 569 F.Supp.2d 1, 9 (D.C. Cir. 2008). However, Courts will

not find a search unduly burdensome on conclusory statements alone and without a showing that

the burden is unusual from customarily anticipated time-consuming and voluminous FOIA

requests. Hall v. CIA, 881 F.Supp.2d 38, 53 (D.C. Cir. 2012); Int'l Counsel Bureau v. U.S. Dep’t

of Def., 723 F.Supp.2d 54, 60 (D.C. Cir. 2010).

       15.      FOIA imposes strict deadlines on agencies to provide responsive documents to

FOIA requests. 5 U.S.C. § 552(a)(6)(A).

       16.      In the case of an adverse determination, the requester may appeal to the agency. Id

§ 552(a)(6)(A)(i)(III).

       17.      An agency must make a determination with respect to any appeal within twenty

(20) business days after receipt of the appeal. Id § 552(a)(6)(A)(ii).

       18.      An agency’s failure to comply with any timing requirements is deemed constructive

denial and satisfies the requester’s requirement to exhaust administrative remedies. Id §

552(a)(6)(C)(i). A FOIA requester who exhausts administrative remedies may petition the court

for injunctive and declaratory relief from the agency’s continued holding of public records. Id §

552(a)(4)(B).



                                                  4
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 5 of 20



        19.     FOIA places the burden on the agency to prove that it may withhold responsive

records from a requester. Id. § 552(a)(4)(B).

        20.     FOIA directs that the fee applicable to the processing of requests be waived if

disclosure of the information is in the public interest because it is likely to contribute significantly

to public understanding of the operations or activities of the government and is not primarily in

the commercial interest of the requester. Id. § 552(a)(4)(A)(iii).

        21.     Fee-waiver applications are to be liberally construed in favor of requesters.

National Sec. Counselors v. Department of Justice, 848 F.3d 467, 473 (D.C. Cir. 2017).

        22.     Measuring the contribution to public understanding turns upon “the degree to which

understanding of government activities will be advanced by seeing the information and the extent

of the public that the information is likely to reach.” Cause of Action v. FTC, 799 F.3d 1108, 1116

(D.C. Cir. 2015). FOIA does not require, however, that a requester be able to reach a wide

audience, just a “reasonably broad audience of persons interested in the subject.” Id.

        23.     The primary determination regarding fees is whether the records are likely to

significantly contribute to public understanding, beyond that, it does “no[t] . . . matter[ ] whether

the information will also (or even primarily) benefit the requester.” Cause of Action, 799 F.3d at

1118 (emphasis added). “Nor does it matter whether the requester made the request for the purpose

of benefiting itself.” Id.

B.      THE PRIVACY ACT

        24.     The Privacy Act safeguards the public from unwarranted collection, maintenance,

use, and dissemination of personal information contained in agency records. Bartel v. F.A.A., 725

F.2d 1403, 1407 (D.C. Cir. 1984). It does so by allowing an individual to participate in ensuring




                                                   5
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 6 of 20



that his records are accurate and properly used, and by imposing responsibilities on federal

agencies to maintain their records accurately. Id.

        25.     The Privacy Act requires an agency, upon request by an individual, to allow the

individual to gain access to his record or any information pertaining to him, to review the record,

and have a copy of all or any portion thereof. 5 U.S.C. § 552a(d)(1).

        26.     Additionally, the Privacy Act allows the individual to request an amendment of any

records pertaining to the individual. Id. § 552a(d)(2)(A). The rationale for disclosure is the greatest,

and the limitations on withholding the most minimal, where an individual seeks their own records.

Greentree v. U.S. Customs Service, 674 F.2d 74, 87 (D.C. Cir. 1982).

        27.     Within ten (10) business days of a Privacy Act request to amend one’s record, an

agency must acknowledge receipt of the request and make any correction of any portion thereof

which the individual believes is not accurate, relevant, timely, or complete or inform the individual

of its refusal to amend the record and the reason for the refusal. Id. § 552a(d)(2)(B).

        28.     Pursuant to the Privacy Act, an agency is required to collect information “to the

greatest extent practicable” from the individual when the information “may result in adverse

determinations about an individual’s rights, benefits, and privileges under Federal Programs.” Id.

§ 552a(e)(2).

        29.     The Privacy Act authorizes agencies to exempt certain filing systems from the

foregoing requirements, however, the agency must show that the information is properly subject

to an identified Privacy Act exemption. Id. 5 U.S.C. § 552a(j)-(k).

        30.     In order to withhold documents from a requester’s twin FOIA/Privacy Act request,

an agency must demonstrate that the documents fall within some exception under each act. Martin

v. Office of Special Counsel, MSPB, 819 F.2d 1181, 1184 (D.C. Cir. 1987). If a FOIA exemption



                                                   6
         Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 7 of 20



covers the documents, but a Privacy Act exemption does not, the documents must be released

under the Privacy Act; if a Privacy Act exemption but not a FOIA exemption applies, the

documents must be released under FOIA. Id.

                                   STATEMENT OF FACTS

       31.     Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.

       32.     Plaintiff is an attorney who practices in the field of employment law.

       33.     In May, 2015, Plaintiff, while then a solo practitioner, took on the representation of

16 senior special agents of the DEA, all of whom claimed the DEA was regularly penalizing them

for their service in the Reserves of the U.S. Armed Forces.

       34.     On May 16, 2015, Mr. Byrnes submitted a class appeal to the San Francisco

Regional Office of the Merit System Protection Board, arguing agency wide violations of the

Uniform Services Employment and Reemployment Act (“USERRA”) in denial of promotions and

transfers as they related to reservists and wide spread anti-military bias by Supervisory personnel

who saw reserve duty as disruptive and disloyal and who treated reservists to comments that

denigrated their military service. The case was filed in San Francisco since the majority of the

complaining agents were stationed within that region.

       35.     The class appeal was denied and 14 of the reservists then filed individual appeals.

       36.     The original basis for the USERRA appeals lay with the disclosures during the

cases involving Special Agent Darek J. Kitlinski (“Agent Kitlinski”), that had been filed in 2014,

where he alleged violations of the Equal Employment Opportunity Act and USERRA in the denial

of certain transfers by the DEA that would have allowed him to accompany his wife, a fellow DEA

employee, to Washington, D.C. after she was promoted.




                                                 7
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 8 of 20



       37.     During the pendency of the litigation in October, 2014, Agent Kitlinski, became

concerned that the DEA had abused its law enforcement powers by monitoring the physical and

online activities of both himself and his wife, and possibly his attorney, the Plaintiff.

       38.     Agent Kitlinski physically uncovered a strategically placed DEA blackberry

telephone in his personal vehicle on October 23, 2014. He remains in litigation over the issues that

arose from that discovery.

       39.     Agent Kitlinski filed complaints with the Inspector General and the Federal Bureau

of Investigation about the telephone. These agencies turned the matter over to the DEA for

investigation, despite the fact that the DEA was the agency whose misconduct was at issue.

       40.     When Agent Kitlinski and his wife filed claims related to the telephone, the DEA

sought to question them outside the presence of their attorney, the Plaintiff. They also sought to

question Agent Kitlinski while he was on active duty, going so far as to order him to abandon his

post. As to his wife, she was questioned over objection but withheld discussing her marital

communications and her conversations with her counsel, the Plaintiff.

       41.     The DEA fired both Agent Kitlinski and his wife for “non-cooperation.” After

exhausting the administrative path, Agent Kitlinski and his wife filed suit in the U.S. District Court

for the Eastern District of Virginia. The case is currently pending there on remand from the Fourth

Circuit, which overturned a grant of summary judgment on the claims.

       42.     The Kitlinski litigation was acrimonious in the extreme. Counsel for Mr. Kitlinski

deposed the Administrator of the DEA, then Michelle Leonhardt and its Deputy Administrator.

During Mr. Kitlinski’s deposition, the Administrator members of the Chief Counsel’s Office

openly questioned the motives of Kitlinski and his counsel, the Plaintiff. The attacks on Plaintiff




                                                  8
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 9 of 20



were so personalized, that at a break, Plaintiff admonished DEA counsel that denigration of an

attorney before their client directly violated ethics rules and would not be countenanced.

       43.     During the Kitlinski litigation and when representing the reservists, the majority of

the reservists’ claims involved actions of the senior most officials in the DEA.

       44.     Special Agent Mark Coast claimed San Diego supervisors had misrepresented facts

related to the treatment and discovery of Daniel Chong (“Mr. Chong”), a student who was held

without bread or water for five days and apparently forgotten in his cell. Mr. Chong’s suit produced

a multi-million dollar settlement against the DEA, although the supervisors responsible for his

mistreatment were promoted.

       45.     Other Special Agents also attacked the core of the DEA’s Career Board’s

impartiality and decision making, likening their treatment to African Americans who successfully

brought suit in what is known as the Seger litigation.

       46.     During the course of these cases, issues arose where the DEA seemed to obtain

knowledge of activities of the reservists and their counsel in advance. This included somewhat

curious timing as to Agency motions, discovery production, and other actions taken with respect

to the reservists that seem to anticipate legal strategy and actions taken by the reservists.

       47.     In addition, reservists who had expressed interest in pursuing claims against the

DEA, were expressing hesitation, apparently based on communications with DEA personnel that

hinted that hiring Plaintiff as counsel would harm them.

       48.     Further, a DEA appointed counsel was placed in litigation involving Plaintiff, less

than two months after joining the DEA from private practice. One of the attorney’s last acts while

in private practice was to sit in on a fee dispute between a senior government employee Plaintiff

had worked for some years earlier and her new counsel on a matter where Plaintiff had sustained



                                                  9
         Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 10 of 20



the client’s employment and successfully produced grounds for appeal. The counsel was

apparently aware while they were on the fee dispute panel of their offer by the DEA and that

Plaintiff was litigating against the DEA. During the fee dispute, the now DEA attorney had access

to private and confidential information concerning Plaintiff and the issues that surrounded the

death of Plaintiff’s father. The Agency refused to recuse the attorney.

       49.     During the course of litigation in the Kitlinski case, Plaintiff discovered that he was

mentioned in certain communications that suggested the DEA was keeping files on him.

       50.     Since ex parte communications are not specifically prohibited by United States

Merit Systems Protection Board (“MSPB”) practice, Plaintiff also became concerned that the DEA

was providing information about him or his clients to administrative law judges.

       51.     Since, many of the reservists claims were picked up by the media, and Plaintiff was

aware DEA officials were speaking with the media to try to undermine the strength of the

reservists’ claims and his efforts by denigrating him or the reservists.

       52.     In addition, Plaintiff is a former Assistant U.S. Attorney who had been involved in

litigation with the Department of Justice, Plaintiff was and is concerned the DEA accessed

Plaintiff’s own files in an improper manner.

       53.     Indeed, Agent Kitlinski submitted a Privacy Act request to the MSPB and

determined that the MSPB had kept off-the-record comments that maligned Agent Kitlinski

personally and the merits of his cases, before evidence was heard.

       54.     Believing that the DEA had conducted a campaign of surveillance, potentially

improperly maintained, accessed or disclosed records on him and his interactions with his clients,

and had poisoned the well with the administrative judges and the media for him and his clients,

Plaintiff, on June 28, 2018, pursuant to FOIA and the Privacy Act, submitted a request via U.S.



                                                 10
         Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 11 of 20



Certified Mail to the DEA’s FOIA/PA Unit. The Request, sought, in essence, ex parte

communications by or between DEA’s counsel and senior employees, communications obtained

by the DEA, and surveillance or investigation records that “discuss, relate, or refer” to Plaintiff or

his actions as a representative for various specifically named DEA personnel, who he had

represented as litigants against the DEA.

       55.     The Request was limited in scope from 2013 forward.

       56.     Plaintiff sought these communications and records to address possible improper

activity of DEA personnel that may violate federal law, rule or regulation, the Constitution of the

United States, District of Columbia or Virginia law or the Code of Professional Ethics for

Attorneys.

       57.     On or about July 27, 2018, DEA confirmed receipt of the Request and assigned it

case number 2018-00467-P (“Acknowledgement Letter”). See Exhibit “B”.

       58.     The Acknowledgment Letter stated that the Request did not meet the requirements

of FOIA, 5 U.S.C. § 552(a)(3)(A) since it “does not reasonably describe” the record.

       59.     The Acknowledgment Letter stated that in order to process the Request, Plaintiff

must provide “specific information about each record sought such as the date, title or name, author

and subject matter of the record.”

       60.     Further, the Acknowledgement Letter stated that “Under the FOIA an agency is not

required to research a topic, create records or engage in far reaching search of every record system

to satisfy a FOIA request.”

       61.     The Defendant identified Plaintiff’s Request as overly burdensome because it

would allegedly require a full text search of all DEA email-accounts of more that 400 servers and

15,000 email accounts.



                                                 11
            Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 12 of 20



           62.     The DEA also made a determination that the Request was being made for

commercial use and, as such, demanded fees for search, review, and duplication of the responsive

records.

           63.     On or about October 24, 2018, Plaintiff administratively appealed to the Director,

Office of Information Policy, United States Department of Justice. See Exhibit “C”. The Plaintiff

argued that the DEA rule as to specificity would require Plaintiff to know, in advance, the nature,

substance, date and drafter of the records he was seeking and thus it turned FOIA and the Privacy

Act on its head and seemed to be interposed for delay and to harass and oppress the requestor and

increase his costs.

           64.     On or about November 15, 2018, 1 the Office of Information Policy confirmed

receipt of the administrative appeal (the “Appeal”) and assigned it case number DOJ-AP-2019-

00900. See Exhibit “D”.

           65.     As of the date of filing of this Complaint, more than four months after filing of the

Appeal, Plaintiff has yet to receive a response from Defendant regarding his Appeal or given an

opportunity to review the record and make corrections to the said record. Indeed, keeping with the

suspicions that the Department never sought to address the request, the Plaintiff has been left with

no response of any substantive kind to a request that is now nine months old.

           66.     Plaintiff has a legal right to the requested records. Defendant, having failed to

provide responses to the Appeal within the statutory time limits, has constructively denied the

Request. 5 U.S.C. § 552(a)(6)(A). Therefore, Plaintiff is deemed to have exhausted all

administrative remedies, pursuant to 5 U.S.C. § 552(a)(6)(C) and may file this suit to enforce his

rights under FOIA. 5 U.S.C. § 552(a)(4)(B).



1
    The appeal was postmarked on October 25, 2018.

                                                     12
         Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 13 of 20



       67.     Defendant’s failure to permit Plaintiff to view, review, and amend the record

permits Plaintiff to bring suit against Defendant and enforce his rights under the Privacy Act. 5

U.S.C. § 552a(g)(1)(D).

       68.     Given the history between the parties, Plaintiff must conclude that the failure to

surrender the records is not inadvertent, but, is knowing, malicious, intentional, and designed to

avoid producing records that would highlight the misconduct of the DEA or its officials.

       69.     Contrary to the DEA’s claims, the request was clear, limited in scope, and required

a straightforward response. The DEA need merely have sent out a request to its components to

retrieve responsive records and either withhold, redact, or produce the records. The explanation

for failing to do so shows that the DEA remains intransigent for a reason and not for a lack of

understanding the nature of the request or determining its ability to respond.

       70.     The Defendant has not responded to the Appeal filed, it has neither requested time

to review the Appeal, engaged in any dialogue to narrow or further explain the Request, or suggest

a production date, but, has simply ignored responding altogether.

       71.     Such failure warrants the Court not assessing fees for production and striking any

exemption claims as untimely. The Court should order full production at a date certain.

                                   STATEMENT OF CLAIMS

         COUNT I: VIOLATION OF THE FREEDOM OF INFORMATION ACT

                          Defendant Improperly Denied Plaintiff’s Request

       72.     Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.

       73.     Plaintiff has a statutory right to the communications and records in his Request. 5

U.S.C. § 552(a)(6)(A)(i).




                                                 13
         Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 14 of 20



       74.     Defendant violated FOIA by failing to disclose records that are responsive to

Plaintiff’s Request.

       75.     Defendant, in denying Plaintiff’s Request, contends that Plaintiff was obligated to

state, “specific information about each record sought such as the date, title or name, author and

subject matter of the record” and in failing to do so, did not reasonably describe the records

requested.

       76.     Defendant’s denial is improper because it defeats the purpose of FOIA and creates

a standard that does not exist under FOIA.

       77.     FOIA’s central purpose is to expose to public scrutiny official information that

sheds light on an agency’s performance of its statutory duties. U.S. Dept. of Justice v. Reporters

Committee For Freedom of Press, 489 U.S. 749, 750 (U.S. 1989).

       78.     Defendant’s denial prohibits Plaintiff access to official information regarding the

DEA and its agents’ performance and adherence to statutory duties during ex parte

communications with courts, administrative law judges, bar associations, the press, and Congress

concerning Plaintiff or his actions.

       79.     Further, contrary to Defendant’s allegation that the Request does not “describe the

records in enough detail” Plaintiff provides the time, scope, and category of communications and

records he seeks.

       80.     Defendant’s denial of the Request attempts to create a heightened standard for

FOIA requests that is not supported by the statutory language or framework of FOIA.

       81.      FOIA requires requesters to “reasonably describe” the information they seek.

5 U.S.C. § 552(a)(3)(A).

       82.     Plaintiff’s Request asks for all records that “discuss, relate, or refer” to Plaintiff.



                                                  14
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 15 of 20



         83.    Plaintiff is not seeking documents that concern or pertain to Plaintiff, rather, he has

clearly stated that if there is a record, document, or communication that mentions Plaintiff or his

actions as counsel for certain individuals, then those are the precise documents which Plaintiff

seeks.

         84.    Further particulars and information are not needed as Plaintiff has requested the

entirety of the relevant documents, communications, and records.

         85.    Furthermore, Defendant made no attempt to segregate its response to allow Plaintiff

to view information while protecting any personal privacy interests of others or those items that

raise some form of exemption or privilege. FOIA requires that “[a]ny reasonably segregable

portion of a record ... be provided to any person requesting such record after deletion of the portions

which are exempt.” 5 U.S.C. § 552(b)(9).

         86.    Contrary to Defendant’s assertion that Plaintiff’s Request will require making

presumptions to overcome deficiencies in the Request, compliance to Plaintiff’s Request involves

virtually no guesswork: A record is responsive if and only if it contains Plaintiff’s name or any

descriptor obviously referring to him. There is no guesswork or presumption needed for

determining which records fall under the scope of Plaintiff’s Request.

         87.    This Court has held that requests similar to Plaintiff’s Request “reasonably describe

the records” pursuant to FOIA requirements. Shapiro, 170 F.Supp.3d 147 at 157 (FOIA requests

to the CIA, NSA, DIA, and FBI requesting copies of records mentioning or referring to Nelson

Mandela or his three listed aliases in all electronic and paper/manual indices, filing systems, and

locations, including all of its directorates and at least thirty enumerated filing systems, indices, and

locations reasonably described the records sought).




                                                  15
          Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 16 of 20



         88.   Defendant further denied Plaintiff’s Request on the basis that it was “not required

to research a topic, create records, or engage in far reaching search of every record system.”

         89.   Plaintiff’s Request does not demand Defendant create a record, rather Plaintiff is

seeking pre-existing records.

         90.   Defendant’s claim that it is under no obligation to search “every record system” is

in contradiction with the language of FOIA that specifically anticipates requests that will require

a search in multiple records and, thus, result in voluminous records. 5 U.S.C. § 552(a)(6)(B)(i)-

(iii).

         91.   FOIA’s reasonable description requirement does not doom requests even if

compliance might overwhelm an agency’s response team. Shapiro, 170 F.Supp.3d 147 at 155; See

also Yeager, 678 F.2d at 326; (finding that a request to search over a million records reasonably

described the records sought, since the agency “knew ‘precisely’ which of its records had been

requested and the nature of the information sought from those records”).

         92.   Defendant has failed to provide more than a conclusory statement why conducting

a search on 400 servers and 15,000 email accounts is unusual from customarily time-consuming

and voluminous FOIA requests.

         93.   Defendant has provided no adequate basis for denying the Request and for this

reason is in violation for failing to provide the record, communications, and documents related to

Plaintiff’s Request within the statutory deadline FOIA mandates. 5 U.S.C. § 552(a)(6)(A)(i).

          COUNT II: VIOLATION OF THE FREEDOM OF INFORMATION ACT,
         DEPARTMENT OF JUSTICE FEDERAL REGULATIONS, AND OFFICE OF
                    MANAGEMENT AND BUDGET REGULATIONS

                Defendant Improperly Assessed Fees to Plaintiff’s FOIA Request

         94.   Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.



                                                 16
         Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 17 of 20



       95.     Defendant’s Acknowledgment Letter states that Plaintiff’s Request is for a

commercial use and, thus, Defendant is required to assess fees for search, review, and duplication

of the responsive records.

       96.     Defendant’s characterization of Plaintiff’s Request is wrong.

       97.     As stated in Plaintiff’s Request, the purpose of the Request was to “address possible

improper activity by Defendant and its agents personnel, that may violate federal law, rule or

regulation, the Constitution of the United States, District of Columbia or Virginia law or the Code

of Professional Ethics for Attorneys.”

       98.     Disclosure of this information will contribute significantly to the public’s

understanding of how Defendant acts in the course of conducting its agency activities during the

defense of claims brought by current or former employees. Additionally, it will reveal the actions

Defendant takes to secure successful outcomes of these claims by sidestepping important

constitutional protections for claimants and how the administrative system functions in reality

compared to how the system was intended to function.

       99.     Public interest in the material Plaintiff seeks is substantial given the number of

current and former employees with existing or potential claims that are employed or contracted

with Defendant or agencies similar to Defendant. Disclosure will reveal what is yet unknown—

how the government handles current and former DEA employee claims internally.

       100.    Defendant’s attempt to assess fees against Plaintiff for material that clearly

contributes to the public understanding of the government’s activities and is in the public’s interest

is in violation of FOIA, Department of Justice Regulation 28 C.F.R. § 16.10(b)(1), and Office of

Management and Budget Regulation 5 C.F.R. §1303.50(d).




                                                 17
        Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 18 of 20



        COUNT III: VIOLATION OF THE FREEDOM OF INFORMATION ACT

  Defendant Missed FOIA’s Mandatory Determination Deadline for Plaintiff’s FOIA Request

       101.    Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.

       102.    Plaintiff has a statutory right to a lawful final determination from Defendant within

the statutory deadline that FOIA mandates. 5 U.S.C. § 552(a)(6)(A)(ii).

       103.    Defendant failed to respond to the Appeal within the statutorily mandated

timeframe.

       104.    Defendant has violated the Plaintiff’s rights under FOIA, including but not limited

to 5 U.S.C. §§ 552(a)(6)(A)(ii) by failing to provide a lawful determination on his FOIA requests.

                    COUNT IV: VIOLATION OF THE PRIVACY ACT

Defendant Violated the Privacy Act’s Mandatory Requirement to Provide Plaintiff Access to His
                          Record and Information Pertaining to Him

       105.    Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.

       106.    Plaintiff has a statutory right to gain access to his record and any information

pertaining to him upon his Request. 5 U.S.C. § 552a(d)(1).

       107.    Defendant’s Acknowledgment Letter fails to identify a recognized justification or

exemption pursuant to the Privacy Act that would permit the denial of Plaintiff’s Request.

       108.    Defendant has violated Plaintiff’s rights under the Privacy Act by failing to respond

to the Appeal and allowing Plaintiff access to the record. 5 U.S.C. § 552a(d)(1).

                         COUNT V: VIOLATION OF THE PRIVACY ACT

Defendant Violated the Privacy Act’s Mandatory Requirement to Permit Plaintiff to Amend His
                                         Record

       109.    Plaintiff re-alleges and incorporates the foregoing paragraphs as if set forth in full.




                                                 18
           Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 19 of 20



          110.   Within ten (10) business days of a Privacy Act request to amend the record

pertaining to an individual, an agency must acknowledge receipt of the request and make any

correction of any portion thereof which the individual believes is not accurate, relevant, timely, or

complete or inform the individual of its refusal to amend the record and the reason for the refusal.

5 U.S.C. § 552a(d)(2)(A)-(B).

          111.   Plaintiff has a statutory right to a lawful final determination from Defendant within

the statutory deadline that the Privacy Act mandates. Id.

          112.   Defendant failed to respond to the Appeal within the statutorily mandated

timeframe.

          113.   Defendant has violated Plaintiff’s rights under the Privacy Act by failing to provide

a lawful determination on his Appeal. Id.

                                               CONCLUSION

          114.   Defendant knew or should have known that its actions were improper, unlawful

and/or in violation of FOIA and the Privacy Act.

          115.   Defendant acted intentionally or willfully in violation of Plaintiff’s privacy rights.

Defendant is ignoring its obligations under FOIA and the Privacy Act, to hide its own misconduct

and to annoy and oppress the requestor who it dislikes for the advocacy work he has taken against

them.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Kevin E. Byrnes requests that the Court award him the following

relief:

          1.     Declare that Defendant violated the Privacy Act and Freedom of Information Act;




                                                  19
 Case 1:19-cv-00761-APM Document 1 Filed 03/19/19 Page 20 of 20



2.   Order Defendant to immediately disclose the requested records in their entireties to

     Plaintiff;

3.   Award Plaintiff any actual damages under 5 U.S.C. § 552a(g)(4)(A), the exact

     amount of which is to be determined at trial but is not less than $1,000;

4.   Invoke its equitable powers to expunge all records or information maintained by

     Defendant that is inaccurate and/or derogatory to Plaintiff;

5.   Award Plaintiff reasonable costs and attorney’s fees as provided in 5 U.S.C. §

     552(a)(4)(E)(i); 5 U.S.C. §§ 552a(g)(3)(B) and/or (4)(B), 552 (a)(4)(E) and/or 28

     U.S.C. § 2412(d);

6.   Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

7.   Grant such other relief as the Court may deem just and proper.



                                                                    Respectfully submitted,

                                                     _/s/______________________
                                                         Thomas M. Craig, Esq. 494503
                                                                           FH+H, PLLC
                                                        1751 Pinnacle Drive, Suite 1000
                                                                     Tysons, VA 22102
                                                                       T: 703.590.1234
                                                                        F: 703.590.0366
                                                                   tcraig@fhhfirm.com
                                                                   Counsel for Plaintiff




                                      20
